Name: Commission Regulation (EC) No 3135/93 of 12 November 1993 fixing the maximum buying-in price and the quantities of beef bought in for the 103rd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 16 Official Journal of the European Communities 13. 11 . 93 COMMISSION REGULATION (EC) No 3135/93 of 12 November 1993 fixing the maximum buying-in price and the quantities of beef bought in for the 103rd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and the quantities which may be accepted into interven ­ tion for category C ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate depending on the diffe ­ rences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), an invitation to tender was opened by Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invi ­ tation to tender (4), as last amended by Regulation (EEC) HAS ADOPTED THIS REGULATION : No 2921 /93(0 ; Article 1 For category A, no award shall be made against the 103rd partial invitation to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89.Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-m price is to be fixed for quality R 3 , where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 13 (2 ) of that Regula ­ tion , a decision may be taken not to proceed with the tendering procedure ; whereas, in accordance with Article 14 of that Regulation , only tenders lower than or equal to the maximum price are to be accepted, without, however, exceeding the average national or regional market price plus the amount mentioned in paragraph I ; Article 2 For category C, in the Member States or regions of Member States which meet the conditions laid down in Article 6 (2) of Regulation (EEC) No 805/68 :  the maximum buying-in price is hereby fixed at ECU 236,35 per 100 kilograms of carcases or half-carcases of quality R 3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 1 451 tonnes ; the quanti ­ ties offered are hereby reduced by 50 % pursuant to Article 13 (3) of Regulation (EEC) No 2456/93 . Whereas, after examination of the tenders submitted for the 103rd partial invitation to tender and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, it has been decided not to proceed with the tendering procedure for category A and to fix the maximum buying in price (') OJ No L 148, 28 . 6 . 1968, p. 24 . (2) OJ No L 18 , 27. 1 . 1993, p. 1 . Article 3 This Regulation shall enter into force on 15 November 1993. (3) OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 159, 10 . 6 . 1989, p. 36 . 0 OJ No L 264, 23. 10 . 1993, p. 42. 13 . 11 . 93 Official Journal of the European Communities No L 280/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1993 . For the Commission Rene STEICHEN Member of the Commission